IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                          No. 99-20356
                                        Summary Calendar



ANTHONY GARY BAINES,

                                                                             Plaintiff-Appellant,

                                              versus


ROCHELLE MCKINNEY; DR. DAO; M.W. MOORE;
JOE FERNALD, Warden; JOY BLACK;
GLENDA ADAMS, DR.; MARY ADAMS,

                                                                           Defendants-Appellees.

                            ____________________________________

                            Appeal from the United States District Court
                                 for the Southern District of Texas
                                     USDC No. H-95-CV-4122
                            ____________________________________

                                         February 2, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

       Anthony Gary Baines appeals the district court’s grant of summary judgment in favor of

the defendants-appellees.

       Baines argues that the district court erred by viewing the summary judgment evidence in

the light most favorable to the movants and by granting summary judgment before allowing

Baines to complete discovery. Baines also argues that the district court erred in denying him

leave to amend his complaint.

       We have reviewed the record and briefs filed by the parties and find that Baines has


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
essentially asserted medical malpractice claims which are insufficient to give rise to a § 1983 cause

of action. Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).            Because summary

judgment was properly granted, we agree with the district court that Baines’ proposed

amendment would have be futile. See Ashe v. Corley, 992 F.2d 540, 542 (5th Cir. 1993).

       AFFIRMED.